UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 1, 2013 RVPLUS, INC. (Exact name of registrant as specified in its charter) Delaware 333-168768 27-1986126 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 Plaza 5, 25th Floor Harborside Financial Center Jersey City, New Jersey, 07311 Registrant’s telephone number, including area code(201) 815-2220 4.01 Changes in Internal Control over Financial Reporting There were changes in our system of internal controls over financial reporting during our last fiscal quarter ended October 31, 2012 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Thus, Li and Company, PC had been replaced as auditor for Company on September 24, 2012 by John Kinross-Kennedy CPA, who reviewed Form 10-Q Filing for October 31, 2012. Date: March 1, 2013 Cary Lee Peterson Chief Executive Officer 2
